DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 and 01/06/2022 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; the status of the Patent Application No. 16/454,945 should be updated.
Appropriate correction is required.

Claim Objections
Claims 11 – 15 are objected to because of the following informalities:  
Regarding claim 11, the limitation “the terminal” in lines 4 and 5 lack proper antecedent basis.
Claims 12 – 15 are dependent claims and thus also objected. 
Regarding claims 12 and 14, the limitation “the method” lack proper antecedent basis.
Claim 13 is a dependent claim and thus also objected. 
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 10 of prior U.S. Patent No. 11,023,296 B2. This is a statutory double patenting rejection. See the table below;
Instant Application No. 17/221,505
US Patent 11,023,296 B2
1. A method for prompting a message in a terminal, comprising: receiving, by a second operating system of the terminal, a first message of a first application in the second operating system when a first operating system of the terminal runs in a foreground, and the second operating system runs in a background, wherein the first operating system and the second operating system are managed by a management system of the terminal, wherein the management system comprises a cross-system application database; sending, by the second operating system, a notification message to the management system according to the first message, wherein the notification message carries at least one of operating system information corresponding to the first message, application information corresponding to the first message, or quantity information corresponding to the first message; storing, by the management system, the notification message into the cross-system application database, wherein the cross-system application database is to be monitored by a thread in each of the first operating system and the second operating system; and listening, by the first operating system, on the cross-system application database, and outputting a prompt of the first message when the notification message is detected.
1. A method for prompting a message in a terminal, wherein the terminal comprises multiple operating systems and a management system, the management system is configured to manage the multiple operating systems, the management system comprises a cross-system application database, and the method comprises: when a first operating system in the multiple operating systems runs in a foreground, and a second operating system in the multiple operating systems runs in a background, receiving, by the second operating system, a first message of a first application in the second operating system; sending, by the second operating system, a notification message to the management system according to the first message, wherein the notification message carries at least one of operating system information corresponding to the first message, application information corresponding to the first message, or quantity information corresponding to the first message; storing, by the management system, the notification message into the cross-system application database, wherein the cross-system application database is to be monitored by a thread enabled by a message manager service module in each of the first operating system and the second operating system; and listening, by the first operating system, on the cross-system application database, and outputting a prompt of the first message when the notification message is detected.
2. The method according to claim 1, wherein the method further comprises: obtaining, by the first operating system, an input instruction of a user; sending, by the first operating system, a switch request message to the management system according to the first message and the input instruction of the user; switching, by the management system according to the switch request message, the first operating system from running in the foreground to running in the background, and the second operating system from running in the background to running in the foreground; and sending the notification message to the second operating system; and starting, by the second operating system, the first application according to the notification message.
2. The method according to claim 1, wherein the method further comprises: obtaining, by the first operating system, an input instruction of a user; sending, by the first operating system, a switch request message to the management system according to the first message and the input instruction of the user; switching, by the management system according to the switch request message, the first operating system from running in the foreground to running in the background, and switching the second operating system from running in the background to running in the foreground; and sending the notification message to the second operating system; and starting, by the second operating system, the first application according to the notification message.
3. The method according to claim 2, wherein the starting, by the second operating system, the 22Atty Docket No. 210167.XXXX.X (P670C)first application according to the notification message comprises: searching, by the second operating system according to the notification message, the cross- system application database for the application information corresponding to the first message, and starting the first application according to the application information corresponding to the first message.
3. The method according to claim 2, wherein the starting, by the second operating system, the first application according to the notification message comprises: searching, by the second operating system according to the notification message, the cross-system application database for the application information corresponding to the first message, and starting the first application according to the application information corresponding to the first message.
4. The method according to claim 1, wherein the method further comprises: obtaining, by the management system, a message of an application in each of the first operating system and the second operating system; and determining the cross-system application database according to the message of the application in each operating system.
4. The method according to claim 1, wherein the method further comprises: obtaining, by the management system, a message of an application in each of the multiple operating systems, and determining the cross-system application database according to the message of the application in each operating system.
5. The method according to claim 1, wherein the cross-system application database comprises, for each application, at least one of an application name, an operating system in which an application is located, an application icon, a message quantity of an application, or an operating system for monitoring a message quantity of an application.
5. The method according to claim 1, wherein the cross-system application database comprises, for each application, at least one of an application name, an operating system in which an application is located, an application icon, a message quantity of an application, or an operating system for monitoring a message quantity of an application.
6. A terminal, comprising: a memory storing instructions; at least one hardware processor to execute the instructions; a first operating system and a second operating system; a management system configured to manage the first operating system and the second operating system, and comprising a cross-system application database; wherein the first operating system is configured to: receive a first message of a first application in the first operating system, and send a notification message to the management system according to the first message, wherein the notification message comprises the first message, and carries at least one of operating system information corresponding to the first message, application information corresponding to the first message, or quantity information corresponding to the first message; wherein the management system is configured to store the notification message into the cross-system application database, which is to be monitored by a thread in each of the first operating system and the second operating system; and 23Atty Docket No. 210167.XXXX.X (P670C)wherein the second operating system is configured to: listen on the cross-system application database, and output a prompt of the first message when the notification message is detected, wherein the second operating system runs in a foreground.
6. A terminal comprising a memory storing instructions; and at least one hardware processor to execute the instructions, multiple operating systems and a management system, wherein the management system is configured to manage the multiple operating systems, and the management system comprises a cross-system application database, wherein a first operating system in the multiple operating systems is configured to: receive a first message of a first application in the first operating system, and send a notification message to the management system according to the first message, wherein the notification message comprises the first message, and the notification message carries at least one of operating system information corresponding to the first message, application information corresponding to the first message, or quantity information corresponding to the first message; the management system is configured to store the notification message into the cross-system application database, wherein the cross-system application database is to be monitored by a thread enabled by a message manager service module in each of the first operating system and the second operating system; and a second operating system in the multiple operating systems is configured to: listen on the cross-system application database, and output a prompt of the first message when the notification message is detected, wherein the second operating system runs in a foreground.
7. The terminal according to claim 6, wherein the second operating system obtains an input instruction of a user, and sends a switch request message to the management system according to the input instruction of the user and the first message; wherein the management system is further configured to: switch, according to the switch request message, the second operating system from running in the foreground to running in a background, and the first operating system from running in the background to running in the foreground; and send the notification message to the first operating system; and wherein the first operating system is further configured to start the first application according to the notification message.
7. The terminal according to claim 6, wherein the second operating system obtains an input instruction of a user, and sends a switch request message to the management system according to the input instruction of the user and the first message; the management system is further configured to: according to the switch request message, switch the second operating system from running in the foreground to running in a background, and switch the first operating system from running in the background to running in the foreground; and send the notification message to the first operating system; and the first operating system is further configured to start the first application according to the notification message.
8. The terminal according to claim 7, wherein the first operating system is further configured to: search, according to the notification message, the cross-system application database for the application information corresponding to the first message; and start the first application according to the application information corresponding to the first message.
8. The terminal according to claim 7, wherein the first operating system is further configured to: search, according to the notification message, the cross-system application database for the application information corresponding to the first message, and start the first application according to the application information corresponding to the first message.
9. The terminal according to claim 6, wherein the management system is further configured to: obtain a message of an application in each of the first operating system and the second operating system; and determine the cross-system application database according to the message of the application in each operating system.
9. The terminal according to claim 6, wherein the management system is further configured to: obtain a message of an application in each of the multiple operating systems, and determine the cross-system application database according to the message of the application in each operating system.
10. The terminal according to claim 6, wherein the cross-system application database comprises, for each application, at least one of an application name, an operating system in which an application is located, an application icon, a message quantity of an application, or an operating system for monitoring a message quantity of an application.
10. The terminal according to claim 6, wherein the cross-system application database comprises, for each application, at least one of an application name, an operating system in which an application is located, an application icon, a message quantity of an application, or an operating system for monitoring a message quantity of an application.
11. A non-transitory machine-readable medium having instructions stored therein for prompting a message, the instructions, when executed by a processor, causing the processor to perform operations comprising: receiving, by a second operating system of the terminal, a first message of a first application in the second operating system when a first operating system of the terminal runs in a foreground, and the second operating system runs in a background, wherein the first operating system and the second operating system are managed by a management system of the terminal, wherein the management system comprises a cross-system application database; sending, by the second operating system, a notification message to the management system according to the first message, wherein the notification message carries at least one of operating system information corresponding to the first message, application information corresponding to the first message, or quantity information corresponding to the first message; storing, by the management system, the notification message into the cross-system application database, wherein the cross-system application database is to be monitored by a thread in each of the first operating system and the second operating system; and listening, by the first operating system, on the cross-system application database, and outputting a prompt of the first message when the notification message is detected.
1. A method for prompting a message in a terminal, wherein the terminal comprises multiple operating systems and a management system, the management system is configured to manage the multiple operating systems, the management system comprises a cross-system application database, and the method comprises: when a first operating system in the multiple operating systems runs in a foreground, and a second operating system in the multiple operating systems runs in a background, receiving, by the second operating system, a first message of a first application in the second operating system; sending, by the second operating system, a notification message to the management system according to the first message, wherein the notification message carries at least one of operating system information corresponding to the first message, application information corresponding to the first message, or quantity information corresponding to the first message; storing, by the management system, the notification message into the cross-system application database, wherein the cross-system application database is to be monitored by a thread enabled by a message manager service module in each of the first operating system and the second operating system; and listening, by the first operating system, on the cross-system application database, and outputting a prompt of the first message when the notification message is detected.
6. A terminal comprising a memory storing instructions; and at least one hardware processor to execute the instructions, multiple operating systems and a management system, wherein the management system is configured to manage the multiple operating systems, and the management system comprises a cross-system application database, wherein a first operating system in the multiple operating systems is configured to: receive a first message of a first application in the first operating system, and send a notification message to the management system according to the first message, wherein the notification message comprises the first message, and the notification message carries at least one of operating system information corresponding to the first message, application information corresponding to the first message, or quantity information corresponding to the first message; the management system is configured to store the notification message into the cross-system application database, wherein the cross-system application database is to be monitored by a thread enabled by a message manager service module in each of the first operating system and the second operating system; and a second operating system in the multiple operating systems is configured to: listen on the cross-system application database, and output a prompt of the first message when the notification message is detected, wherein the second operating system runs in a foreground.
12. The non-transitory machine-readable medium according to claim 11, wherein the method further comprises: obtaining, by the first operating system, an input instruction of a user; sending, by the first operating system, a switch request message to the management system according to the first message and the input instruction of the user; switching, by the management system according to the switch request message, the first operating system from running in the foreground to running in the background, and the second operating system from running in the background to running in the foreground; and sending the notification message to the second operating system; and starting, by the second operating system, the first application according to the notification message.
2. The method according to claim 1, wherein the method further comprises: obtaining, by the first operating system, an input instruction of a user; sending, by the first operating system, a switch request message to the management system according to the first message and the input instruction of the user; switching, by the management system according to the switch request message, the first operating system from running in the foreground to running in the background, and switching the second operating system from running in the background to running in the foreground; and sending the notification message to the second operating system; and starting, by the second operating system, the first application according to the notification message.
7. The terminal according to claim 6, wherein the second operating system obtains an input instruction of a user, and sends a switch request message to the management system according to the input instruction of the user and the first message; the management system is further configured to: according to the switch request message, switch the second operating system from running in the foreground to running in a background, and switch the first operating system from running in the background to running in the foreground; and send the notification message to the first operating system; and the first operating system is further configured to start the first application according to the notification message.
13. The non-transitory machine-readable medium according to claim 12, wherein the starting, by the second operating system, the first application according to the notification message comprises: searching, by the second operating system according to the notification message, the cross- system application database for the application information corresponding to the first message, and starting the first application according to the application information corresponding to the first message.
3. The method according to claim 2, wherein the starting, by the second operating system, the first application according to the notification message comprises: searching, by the second operating system according to the notification message, the cross-system application database for the application information corresponding to the first message, and starting the first application according to the application information corresponding to the first message.
8. The terminal according to claim 7, wherein the first operating system is further configured to: search, according to the notification message, the cross-system application database for the application information corresponding to the first message, and start the first application according to the application information corresponding to the first message.
14. The non-transitory machine-readable medium according to claim 11, wherein the method further comprises: obtaining, by the management system, a message of an application in each of the first operating system and the second operating system; and determining the cross-system application database according to the message of the application in each operating system.
4. The method according to claim 1, wherein the method further comprises: obtaining, by the management system, a message of an application in each of the multiple operating systems, and determining the cross-system application database according to the message of the application in each operating system.
9. The terminal according to claim 6, wherein the management system is further configured to: obtain a message of an application in each of the multiple operating systems, and determine the cross-system application database according to the message of the application in each operating system.
15. The non-transitory machine-readable medium according to claim 11, wherein the cross- system application database comprises, for each application, at least one of an application name, an operating system in which an application is located, an application icon, a message quantity of an application, or an operating system for monitoring a message quantity of an application.
5. The method according to claim 1, wherein the cross-system application database comprises, for each application, at least one of an application name, an operating system in which an application is located, an application icon, a message quantity of an application, or an operating system for monitoring a message quantity of an application.
10. The terminal according to claim 6, wherein the cross-system application database comprises, for each application, at least one of an application name, an operating system in which an application is located, an application icon, a message quantity of an application, or an operating system for monitoring a message quantity of an application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194